FILED
                               NOT FOR PUBLICATION                          SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ALVARD MKRTCHYAN; LILIT                            No. 08-70224
MKRTCHYAN,
                                                   Agency Nos. A095-875-216
               Petitioners,                                    A095-875-217

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Alvard Mkrtchyan and Lilit Mkrtchyan, natives and citizens of Armenia,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s decision denying their application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny

the petition for review.

      The record does not compel the conclusion that Mkrtchyan’s brief detention

and the threat she received rise to the level of past persecution. See Prasad v. INS,

47 F.3d 336, 339-40 (9th Cir. 1995) (minor abuse of Indo-Fijian during 4-6 hour

detention did not compel a finding of past persecution). Substantial evidence also

supports the agency’s finding that Mkrtchyan’s fear of future persecution is not

objectively reasonable. See Gu v. Gonzales, 454 F.3d 1014, 1022 (9th Cir. 2006).

Accordingly, petitioners’ asylum claim fails.

      Because Mkrtchyan did not establish eligibility for asylum, it follows that

she did not satisfy the more stringent standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Mkrtchyan failed to show that it is more likely than not that she would be

tortured if removed to Armenia. See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-70224